Citation Nr: 1541615	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  05-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1957 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

The Board remanded this case in March 2009.  It was returned to the Board but remanded again in January 2011, June 2011, June 2012, and March 2015 in order to complete the development requested by the first remand.  

In May 2015 the Veteran filed additional claims for increased ratings for service-connected allergic rhinitis and chronic sinusitis, and claims to reopen previously denied claims for service connection for asthma and bronchitis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, further development is required prior to appellate handing of the Veteran's claim for a TDIU. 

A review of the record shows that the Veteran has indicated that his service-connected allergic rhinitis and chronic sinusitis have worsened since his last VA examinations.  See May 2015 Veteran's Supplemental Claim for Compensation.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that more recent VA examinations are needed in this case to establish the current severity of the Veteran's allergic rhinitis and chronic sinusitis to determine their functional impact on employment.  

Moreover, the Board notes that the Veteran currently has pending claims for service connection for asthma and bronchitis which may impact the outcome of his claim for a TDIU.  This has been considered in the actions discussed below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the appropriate VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected allergic rhinitis and chronic sinusitis to determine their functional impact on employment. 

The claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   

2.  After determining the current severity of the Veteran's service-connected allergic rhinitis and chronic sinusitis, a medical opinion should be obtained regarding the cumulative effect the Veteran's disabilities have on his ability to obtain and maintain employment.  This opinion can be obtained from the examiner who performs the examination regarding the sinusitis or rhinitis or another examiner.  If the examiner determines that additional examination is necessary before addressing the questions below, such should be scheduled.  

The examiner is asked to provide opinions on the following:

(a)  What cumulative functional impact do the Veteran's service-connected disabilities (chronic sinusitis, allergic rhinitis, tinea cruris, tinnitus, bilateral sensorineural hearing loss, and internal hemorrhoids) have on his ability to secure and follow a substantially gainful occupation?  For example, could the Veteran work an 8 hour day, interact with customers and/or suppliers, perform manual labor, etc.?  

(b)  What cumulative functional impact do the Veteran's service-connected disabilities (chronic sinusitis, allergic rhinitis, tinea cruris, tinnitus, bilateral sensorineural hearing loss, and internal hemorrhoids) combined with his asthma and bronchitis have on his ability to secure and follow a substantially gainful occupation?  For example, could the Veteran work an 8 hour day, interact with customers and/or suppliers, perform manual labor, etc.?

Reasons and bases for the above opinions should be provided.  The examiner is asked to please note past medical opinions provided by the VA and private examiners.  

3.  The AOJ should consider whether the evidence shows that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities so as to warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU under § 4.16(b).

4.  Thereafter, the AOJ should consider all the evidence of record and readjudicate the issue of entitlement to a TDIU.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




